ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
KiewitPhelps                                  )      ASBCA No. 60850
                                              )
Under Contract No. W9128F-12-C-0023           )

APPEARANCES FOR THE APPELLANT:                       Vivian Katsantonis, Esq.
                                                     Richard G. Mann, Jr., Esq.
                                                     John F. Finnegan III, Esq.
                                                      Watt, Tieder, Hoffar & Fitzgerald, L.L.P.
                                                      McLean, VA

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Thomas J. Ingram, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Omaha

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 23 May 2018


                                                  ~ M
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60850, Appeal ofKiewitPhelps,
rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals